﻿I would like first to congratulate the President, the representative of a country that is making a great contribution to the establishment of peace and expanding international cooperation, on his election to preside over the forty-sixth session of the United Nations General Assembly and to assure him of my delegation's willingness to give him every assistance in the performance of his important and responsible task.
Our delegation is especially pleased at the admission to membership in our Organisation of Latvia, Lithuania and Estonia, with which we have for centuries enjoyed a tradition of friendly relations. We hope that those will grow stronger and be further enriched. We also congratulate the Republic of Korea and the Democratic People's Republic of Korea on their admission to membership in the United Nations. We express our willingness to expand cooperation with those countries on a multilateral and bilateral basis.
We welcome the admission to United Nations membership of the Federated States of Micronesia and the Republic of the Marshall Islands.
In 1914 Maxim Bogdanovich, the well-known Belarusian poet, whose centenary is this year being celebrated under the aegis of the United Nations Educational, Scientific and Cultural Organization (UNESCO), wrote the following lines:
"There is such wealth and beauty everywhere, "Yet men still starve and toil "In poverty, in ignorance, "Because of boundaries and barriers." 
The poet was expressing concern at man's deepening isolation, at his alienation from the world. He was inspired to seek the establishment of a sew and store just world order based oil the unshakeable principles of freedom and respect for the individual. Maksim Bahdanovich could not be criticized for believing in the idea of some kind of universal State without borders. He was one of the champions of the awakening of the national self-awareness of his people to whose selflessness we owe a great deal for the establishment of our modern State, the Republic of Belarus.
In order to understand the historical destiny of our people, we must of necessity take a look at the past that would shed light on the darkness of long-past centuries with their bloody past and on our movement towards freedom, the glorious and also tragic pages of our national history, which would help us better understand and try to envision our future. Today we note with pride that the traditions of Belarusian statehood have a history that goes back many centuries. It was embodied in various forms of a State system and reached its zenith in the Middle Ages. The Belarusians - whose language was used back in 1588 to draft the Statute, a code of legal norms which was advanced - even classic - for the Europe of that day, never showed any feelings of enmity or hostility towards their neighbours nor any desire to kindle the flames of disputes among nationalities.
The traditions of statehood were again made manifest in the first quarter of the twentieth century, when the Belarusian State was proclaimed. During the relatively short time of its independent existence it was recognized de jure and de facto by a number of European States, with which it began to develop bilateral relations.
It would, however, be wrong to portray the history of our ethnos as a serene sequence of achievements and successes. I think the contrary would be true. It is hard to find in Europe any people that has suffered so much and been so destitute, and which has so often been exposed to devastating raids, invasions and acts of aggression. Over the last 600 years, according to a very conservative estimate we have lost in the flames of war no fewer than 12 million people. Because of fate our geopolitical situation - at the crossroads between Central and Eastern Europe - was tragically reflected in the destinies of Belarusians, casting them implacably from the moloch of one war to another. Between the hammer and the anvil, between two strong neighbours - that, very generally speaking, is the way I would express the quintessential nature of our national history. Thus it was in the late eighteenth century, when under certain well-known historical conditions the Belarusian lands became part of Russia. Thus it was in 1918 in Brest, when the territory of Belarus was carved up at will, forgetting to ask the people what it wanted. Thus it was in 1921, when the tragic, for us, Riga Treaty was signed, cutting up into two parts for almost 20 years the war-ravaged, bleeding land of Belarus. Thus it was in January 1945 at Yalta, where the ruthless hand of Stalin laid hold of the map and manipulated the destinies of hundreds of thousands of Belarusians. We do not want to be a shadow of our neighbours; we do not want to be the small change in a big European game.
I say this, not in order to reverse the course of history or rewrite it: the past remains the past. But today we are absolutely devoted to the spirit of the Helsinki and Paris agreements and we believe in the unconditional recognition of the primacy of international law.
Now my motherland is experiencing another stage in its development of statehood. That is why I am deeply moved to inform this world parliament, the entire international community, that on 25 August of this year, a decision by the supreme legislative organ of our Republic gave constitutional status to the declaration of State sovereignty of the Republic. Our Supreme Soviet also proclaimed the political and economic independence of the Republic, and on 19 September of this year took a decision to rename the State - it is now called the Republic of Belarus - and also to establish new State symbols, the white-red-white flag and the coat of arms, the Pahonia, or Chase, as it is called, which have a centuries-old history behind them.
So the first steps have already been taken on the way to develop sovereignty expressed in the conclusion or start of the negotiating processes with contiguous States - Russia, Ukraine, Poland and Lithuania - a desire to build bilateral relations with our neighbours and other States on an equal footing.
The Republic of Belarus is counting on support from the world community for its initiatives and is hoping to establish full inter-State relations, to develop mutually advantageous cooperation in all areas with all interested States.
These days we are often asked, what guidelines will Belarus use in its foreign policy? Answering the question from this lofty rostrum I would say that the vital interests of the Belarusian nation are the cornerstone of our policy in international affairs; a balanced approach and realism are components of that policy.
By dint of this, the foreign policy principles and priorities of the Republic of Belarus might be summarized in the following points.
First, we must achieve real independence and sovereignty for our State. We must establish favourable domestic and external political conditions leading to a "wave" of diplomatic recognition. Yet we realize that sovereignty is not so much something that is proclaimed or declared, but rather a quality that is recognized and confirmed. For Belarus, sovereignty is not merely a goal; it is a difficult, thorny path, the historical distance of which is probably long. In no way can we slow down these processes; we would simply find ourselves on the sidelines of European development were we to do so. Nor can we speed them up, for that would lead to a dangerous divorce from reality. The Belarusian way to genuine sovereignty, as we hope, will be consistent, calm and civilised, reflecting the unshakable traditions of our tolerance and our respect for the peoples living in the territory of the Republic, taking account of the constant growth of the national self-awareness of our people. For us, sovereignty and independence, won by much suffering in our tragic history, is the desired ideal, the hope for survival in the extreme Chernobyl situation in which we now find ourselves. In fact, we have been proceeding towards this over the last centuries, and only in the late twentieth century have we really gained the eternal human right to be masters of our own land.
The second point is cooperation in the establishment of a unified economic space, a new union of sovereign States. We are in favour of preserving, developing and giving a new quality to traditionally established economic ties, and on this basis we favour participation in the process of creating a community of sovereign States to replace the USSR. The realistic approach Belarus has taken tells us that destroying the work of decades and establishing tariff barriers would lead to a sharp reduction in living standards and would be detrimental not to the Belarusian people alone. According to the available statistics this would mean for the sovereign republics losses of tens and hundreds of billions of roubles. Therefore the Republic of Belarus favours a common economic, energy and transport space within the former USSR, functioning on the principles of a modern, regulated market. We adhere to this approach not only in respect of the economic interaction within the borders of the former USSR but also at the global level. In this connection Belarus is following with interest the Uruguay Round being conducted under the aegis of the General Agreement on Tariffs and Trade (GATT); this is broadening the framework of the universal international trading system.
The third point is mobilization of international support to resolve the Chernobyl problem. This problem is of crucial importance to us because Chernobyl was the worst disaster of the twentieth century - as far as its consequences go - and will be our national tragedy for centuries to come. Everything in this world is transient. We will all disappear from it, but there will be an endless stream of new generations of Belarusians who will continue this difficult, agonizing search for answers to the most complex questions posed during those few days of April 1986 by the Chernobyl disaster. 
That is why the Chernobyl problems have become one of the main priorities of our foreign policy. In fact Chernobyl has turned out to be a catalyst in our movement towards sovereignty. Our people, our Republic, has always been amongst the first to assist others. However, at the most difficult time of our sufferings from Chernobyl we felt that we had been left alone to face our national misfortune in a country that was being torn by many contradictions.
To be frank, it must be acknowledged that the socio-economic system in our country was not prepared properly to react adequately to this major nuclear disaster of the century, to this tragic challenge of history. Members can judge for themselves. During the five years since the disaster, Belarus has received from Union funds for the Republic's health care a mere 5 million foreign exchange roubles whereas its annual requirements for health care are 75 million. At the same time, the Ministry for Atomic Energy of the USSR, the main culprit of the Chernobyl disaster, in 1990 received from its export deliveries $US 650 million. All this compels us to take another look at previous assessments and approaches and to focus now on the problem of international cooperation.
However, it is not a question only of assistance in that narrow, traditional, even over-simplified meaning of the word, as was the case before, with food assistance, clothing, and so on. Belarus, Ukraine and Russia now need very special equipment such as children's oncological tomographs, the latest diagnostic equipment, the most modern kinds of oncological preparations and the latest methods for treating the many diseases from which dozens of countries are suffering.
The tragic experience of Chernobyl, a unique planetary disaster, can be understood and handled only by the collective intellect of mankind, only through comprehensive international cooperation. In a way we have inherited the tragedy of Hiroshima and Nagasaki as a focal point of human suffering. The course of events has shown that practical implementation of the programme of cooperation under United Nations auspices is not easy; indeed, it has encountered obstacles.
In these conditions we are particularly grateful to countries that stated at the pledging conference on 20 September that they would participate financially in international programmes to mitigate the consequences of the Chernobyl catastrophe. We are sincerely grateful to the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, and the United Nations Coordinator of International Cooperation for Chernobyl, Ms. Margaret Anstee, for breathing life into the well-known General Assembly resolution 45/190 and for doing so much also to convene the conference of donor countries and to coordinate future international cooperation.
Mr. Javier Perez de Cuellar has constantly demonstrated a warm, friendly attitude towards Belarus and has visited our Republic. He have profound respect for him as one of the most authoritative political leaders of our time.
The fourth point is transformation of Belarus into a nuclear-free zone and a neutral State. I wish to stress that the achievement of this priority is dictated by the fundamental interests of our people, especially in the post-Chernobyl era. In the course of moving towards this goal proclaimed in the Declaration on State Sovereignty of Belarus, in October 1990 we put forward from this lofty rostrum the initiative of establishing a nuclear-free belt - from the Baltic Sea to the Black Sea, including Belarus, the three Baltic States and Ukraine. The experience of this past year has certainly shown that in putting forward that idea our evaluation of these processes was correct. Moreover, over the past year and in particular over the past month we have moved even farther towards the goal that we proclaimed than we had thought possible. A powerful catalyst for these and other processes with regard to deepening the democratisation process was the defeat of the August putsch in Moscow.
Taking the next step forward, we are proposing today that practical consultations be held with all interested parties regarding the necessary measures to establish such a nuclear-free zone and also the procedures, methods and steps to be taken to that end, including the international legal steps. The truth is that the Belarus people is tired of being hostage to other people's military decisions. Far too often, and all too ruthlessly, our well-being, culture and future were trampled underfoot by the military boot. Today, we are doubly reluctant to be hostages to, other people's nuclear decisions. The future of the nuclear potential on the territory of Belarus, its use, deployment or re-deployment, can be and should be resolved only with the participation of Belarus, not behind its back. At the same time we state clearly that monitoring and management of nuclear weapons must of course lie with the unified centre.
Belarus will promote the speedy ratification of agreements between the USSR and the United States on reducing nuclear arsenals.
While understanding the great complexity and delicacy of the military and political problems here and knowing that their solution depends on European realities and the positions of other countries, Belarus considers it necessary to have appropriate channels for conducting the necessary international work to bring about these goals. These very considerations compelled us at the beginning of this year to address the Conference on Disarmament, working on a permanent basis in Geneva, to request membership there.
The fifth point concerns integrating Belarus into the all-European process.
At the present time we are re-analysing the problem of integrating Belarus into the Helsinki process. If Belarus, particularly in its dire post-Chernobyl situation, becomes a site for the deployment of large numbers of armaments and armies withdrawn from Central and Eastern Europe, should we not have a say in the military decisions being taken during this process? If human rights and the exercise of them in our territory are to be determined from now by the laws of Belarus and not any other acts, should we not too participate in the fashioning of the contents of the Helsinki humanitarian basket? If the economic realities for the existence of an 11-million-strong nation, including settling foreign trade problems, are now to be determined by decisions taken in Minsk, should not the capital of Belarus participate directly in fashioning the common economic space in Europe?
We do not see any serious obstacles to participants in the Helsinki process recognising the new realities and accepting the equal participation of Belarus in its important efforts which, to a large extent, will determine the future of the continent. The proper time for this might be the foreign- minister-level meeting of the countries of the Conference on Security and Co-operation in Europe, to be held in January 1992 in Prague.
The times we are living in pose many new questions, and we must all give a lot of thought to them and work hard to see to it that answers to them will provide the stability that our people seek - genuine stability, not pseudo-stability; long-lasting, not fleeting stability; stability based on justice, without any discrimination. Anyone familiar with history can say that discrimination and stability are political antonyms.
The sixth point concerns creating conditions for establishing market structures in Belarus for its economic development.
He view the unequal levels of economic development as the basic destabilizing factor in Europe as well as at the global level, and today this contains the seeds of further cataclysms.
What we previously called the ideological confrontation turned out to be totally surmountable, but it is being replaced by new contradictions stemming from highly unequal levels of economic development and of the conditions necessary to start and expand a market economy. Of course, they can be ignored. So far they are not as acute as the economic problems in North-South relations, but I am convinced that if we do not act now, then in a few years' time they will definitely recur. Economic migration alone can become a serious problem for all Europeans. Of course, as an antidote, the protective functions of the State, stricter visa regulations and the building of camps for displaced persons could be used, but all these administrative measures - which, by the way, can be called a kind of iron curtain - are doomed to failure, as history suggests.
The way to resolve many tragedies that lie in wait for peoples that have gained their long-awaited freedom should be sought in the market economy. Belarus is consciously adopting this approach, and recently a number of in-depth reforms have been implemented. He are now focusing on establishing a legal, socio-economic infrastructure for the market economy. Dozens of laws that lay down the basis for business activities have been enacted, or soon will be.
Our serious and fundamental attitude to the market economy stems from the fact that we view it as a means of accumulating material resources for resolving many problems caused by Chernobyl. But the need at this time to concentrate enormous resources in this area is making this shift to a new type of economic activity difficult.
The new political and economic realities facing the Republic - further, complicated by the Chernobyl factor - have compelled us to re-evaluate the adequacy of the current contribution of Belarus to international organizations. This is a complicated methodological and political problem. But for us it is relevant, and we are prepared to engage in consultations and to have close cooperation with the appropriate organisations in order to find possible approaches to resolving it.
The seventh point relates to ensuring ecological security.
Unless this is achieved, any further progress for mankind and its survival at the beginning of the third millennium will be impossible.
In this context, the preparations for the Conference on Environment and Development, to be held in 1992 in Brazil, are of primary importance. We must see to it that this Conference become a landmark in mankind's growing awareness of the full magnitude of the ecological threat and of coordinating for the next decades common approaches to a strategy for ecological cooperation among States.
The decision to create in the United Nations at the beginning of 1992, on an experimental basis, the Centre for Emergency Environmental Assistance is a clear sign of success in moving towards this new understanding of the problem.
We are convinced that it is high time - particularly bearing in mind the bitter lessons of Chernobyl - to think about creating, within the United Nations system, a mechanism that would be automatically triggered and provide large-scale humanitarian assistance in the case of major disasters.
The eighth point provides for free interchange of cultures. Here our basis is the universal value of culture; its great humanitarian function. We are convinced that culture should play a major role in the rapprochement, integration and development of mutual understanding among States and peoples.
Accordingly, we will be playing a more active role in forming the cultural basis and preserving the heritage of Europe and the world and in restructuring our relations with our neighbours on the basis of constant cultural values and ideals and common traditions in our spiritual lives. Culture is national in its essence, but knows no boundaries. For example, the stained glass windows in the cathedrals of Reims, Prague, Krakow and those of the cathedrals of the Belarusian city of Grodno are close in their spirit and artistic form. This example demonstrates the great magnetic force of culture, its irreplaceable integrating role, and its historic mission. Belarusian culture has always been developed in the best humanitarian traditions of Europe, creating a favourable environment for the different forms of human genius.
We note with satisfaction that the writer F. Dostoevsky, the composers I. Stravinsky and S. Shostakovich, the artist M. Chagall, and the poet Guillaume Apollinaire, all had their ancestral roots in Belarus, and all made a significant contribution to the spiritual treasure house of our peoples and influenced the culture of the world with their philosophical depth, their innovative methods, their originality and individuality and refined aesthetic principles. We are determined to create conditions for the free movement of peoples, the exchange of ideas and cultural values, by preserving and developing our age-old tradition of tolerance.
Our great Interest in the work of Agencies and organs of the United Nations system may be explained to a large extent by the fact that for many years the United Nations was for Belarus virtually the only window onto the outside world. But even in these new circumstances, when the Republic is beginning to establish and expand bilateral relations, the significance of the United Nations will endure. Therefore, we are particularly mindful of the historic role the Organisation will play in the future and we are ready to work with others to enhance its authority and prestige.
At this time the renaissance of the United Nations is being noted by all. Accordingly, we are renewed interest in the United Nations by the large States too, which sometimes believed the United Nations to be marginal. We are a small State and we welcome this process. Therefore, it must be noted that it reflects a living truth that if in certain sharp turning-points in history the interest in the United Nations increases, this demonstrates that it is necessary as an instrument for cooperation and mutual creative action by States.
It must be recognised, however, that the world has undergone a radical change. Therefore, the instruments being used by the world community must also be updated. The required changes in the United Nations can be made without shaking the foundations established in 1945, but on the basis of the new realities in our reading of the existing Charter of the Organization. We are proposing at this session of the General Assembly that a process of consultations could be initiated, the subject of which would not be merely the machinery of the General Assembly itself but, in the broader sense, the new role of the United Nations as a whole.
In particular, we need to establish consensus on the new role of the United Nations in the maintenance of peace, and the main importance of this goes beyond resolving a specific conflict, such as what is happening now in the Persian Gulf region. In fact, there is a new understanding of the forms and methods of work of the United Nations appropriate to this particular period of world history, where the primacy of universal interests over selfish aspirations is recognised.
The renaissance of the United Nations is not a mere fortuitous occurrence, nor is it episodic. It has been prepared by the entire development of mankind in recent decades. The Organisation, the idea of which was clearly ahead of its time, is now in step with its time. The national State renaissance of Belarus, which we are seeing now, is no mere happenstance, nor is it a mere episode. Now is the time for embodying in practice the age-old aspirations of Belarusians, a quarter of all Slav peoples. In ancient times we were between the Varangians and the Greeks. Now we feel that we are part of the community of nations and the renaissance of Belarus is our unique contribution to the renaissance of the world family of nations. A family is truly powerful and prosperous when that time of prosperity is valid for all members.
Blessed be the future of my native Belarus!
